Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 26, 2006







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed October 26, 2006.
 
 
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00872-CV
____________
 
IN RE MARGARET WILLIAMS AND MARGOTT 
WILLIAMS, NEXT FRIEND OF MATTHEW WILLIAMS, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
October 12, 2006, relators filed a petition for writ of mandamus
in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relators asked this court to compel the Honorable Ken Wise, presiding judge of
the 152nd Judicial District Court of Harris County, to set aside his February
3, 2006 Order declaring that relators= Notice of Lis Pendens was void.




Relators
have not established that they are entitled to mandamus relief.  Accordingly,
we deny relators= petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed October 26, 2006.
Panel consists of Justices Anderson,
Hudson, and Guzman.